Citation Nr: 1702458	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  12-18 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for bilateral hearing loss and tinnitus.  

In September 2010, the Veteran filed a notice of disagreement (NOD) with the August 2010 rating decision and in a subsequent June 2012 rating decision, the RO granted service connection for bilateral hearing loss.  Thus, the claim for bilateral hearing loss is not before the Board.

In his July 2012 VA Form 9, the Veteran requested a travel board hearing.  In January 2015, the Veteran indicated that he wished to withdraw his request to appear at a hearing before a Veterans Law Judge.  See January 2015 correspondence.  Thus, the Board deems the request for a hearing withdrawn.  38 C.F.R. § 20.704(e) (2016) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's tinnitus is related to active service.





CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, the Board is granting the claim for entitlement to service connection for tinnitus.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310. 

In this case, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

The Veteran contends that service connection is warranted for his tinnitus.  Specifically, he claims that his tinnitus began shortly after discharge and is a result of exposure to jet aircraft noise while on the USS Coral Sea.  See January 2010 VA Form 21-4138 (Statement in Support of Claim).  See also September 2010 VA Form 21-4138 (notice of disagreement).

Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis and the Veteran, as a layperson, is competent to testify or make statements as to his symptoms, specifically to experiencing tinnitus since shortly after discharge.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has stated that he has tinnitus and the medical evidence of record is also in agreement that the Veteran has a current diagnosis of tinnitus.  See July 2010 VA examination report.  Thus, a current disability is shown.

The Veteran's service treatment records are absent of any complaints of ringing in the ears or treatment for tinnitus at any time throughout his active service.  The Veteran reported on his October 1960 enlistment and October 1964 separation exams that he had no hearing loss or other ear trouble.  The Board interprets the Veteran's report at service separation that he had no history of or current ear trouble as applicable to tinnitus.  

The Veteran's DD 214 shows that his military occupational specialty (MOS) was that of an airport serviceman.  The Veteran reports that it was his job to hook aircraft to the catapults while engines were at 100 percent thrust during launch sequences and that the noise was so tremendous that he had to resort to hand signals in order to communicate.  See September 2010 VA Form 21-4138 (notice of disagreement).  Under the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e (The Duty MOS Noise Exposure Listing), the Veteran's MOS of airport serviceman in the Navy is listed as being highly probable that the Veteran was exposed to hazardous noise.  Thus, the Board concedes exposure to hazardous noise for the purposes of establishing an event in service.  

The Veteran was afforded a VA examination in July 2010.  The VA examiner noted that the Veteran's MOS was that of an airport serviceman, that his enlistment and separation exams contained only informal hearing assessments documenting hearing as 15/15 in both ears, and that he had thirty years of post-military experience in a machine shop. 

The Board notes the July 2010 VA examiner referred to additional VA treatment records, but these treatment records are not associated with the VBMS or Virtual VA records.  However, additional development is not necessary in this regard, as the Board is granting the appeal.  

The July 2010 VA examiner noted that the Veteran reported that he first noticed the tinnitus in the 1970's or 1980's, with no other identifiable specifics regarding dates or circumstances of onset.  Based on this, the examiner opined that it was less than likely that the Veteran's tinnitus was directly related to military noise due to the lengthy history of subsequent exposure to occupational noise.  

The Board finds the July 2010 VA examiner's opinion is inadequate, in that the VA examiner did not opine on the possible relationship between the Veteran's bilateral hearing loss and his tinnitus.  Thus, the July 2010 VA opinion regarding the etiology of the Veteran's tinnitus is afforded less probative value. 

The Veteran submitted a September 2011 private opinion, in which the clinician stated that the Veteran's hearing loss exceeds that which would be expected from the normal aging process alone and that at least part of his hearing loss was due to noise induced hearing loss from his significant exposure on the flight deck.  See December 2011 private treatment records. 

The Veteran also submitted a March 2013 private opinion.  The Veteran's physician found that the etiology of the Veteran's hearing loss was, with near certainty, caused by his exposure to loud noises and that without a doubt, the times that he had spent directly exposed to the flight deck had a role in his bilateral hearing loss with associated tinnitus.  As noted above, the Veteran's bilateral hearing loss is service connected.  The private opinions reflect that the Veteran's tinnitus is associated with his service-connected hearing loss and that the times he had spent directly on the flight deck had a role in these disabilities.  

After careful review of the lay and medical evidence, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and symptoms since shortly after service are credible.  Service personnel records show that his MOS was that of an airport serviceman.  The Veteran reported that his tinnitus began shortly after discharge and he has stated that he experiences tinnitus today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, the record indicates that the Veteran's tinnitus is associated with his service-connected bilateral hearing loss and his exposure on the flight deck.

The Board finds that, based on all the evidence, and resolving any reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016). 





ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


